Title: To George Washington from Brigadier General John Stark, 27 July 1780
From: Stark, John
To: Washington, George


					
						Dear Genll
						Springfield [Mass.] 27th July 1780
					
					I arrived here the 25th Inst. & the day following the troops that were here moved on toward Cloverick; where, I am in hopes they will be able to rendesvous in three or four days at the farthest; a considerable Number had gone previous to my arrival, & nigh five Hundred moved yesturday, the remainder I expect will join in a few days. No exertions

or cost has been spared to procure men, and such only as are fit for Immediate service.
					If the states in General exert themselves by raising their quota’s of men, Horses & Provisions, with the same ardour that New Hampshire has done, and as I am convinced they will do; their exertions in Cooperation with the French Fleet already arrived, promises the most flattering and agreeable consequences. I shall leave town this evening, and pursue my rout for Cloverick, where I shall wish to hear from you as often as conveniency and opportunity will admit.
					In consequence of hearing that provisions was scarse at Cloverick, I ordered a drove of Oxen collected by the state of New-Hampshire, to move with the troops.
					The six months men are for the General part gone to West-Point, there is not more than thirty or forty here who I have directed to march Immediately, and what is still behind, is Hourly expected. That my conduct may Merit your Excellency’s approbation, is the highest Wish, of your most Obedient & very Humble Servant.
					
						John Stark
					
				